Per Curiam.
On September 25, 1984, this court reversed a Superior Court decision which had dismissed the plaintiffs’ appeal from a decision of the department of liquor control. Breen v. Department of Liquor Control, 2 Conn. App. 628, 481 A.2d 755 (1984). On November 7, 1984, the Supreme Court granted the defendants’ petitions for certification. Breen v. Department of Liquor Control, 194 Conn. 808, 483 A.2d 1098 (1984). On October 1,1985, the Supreme Court granted motions for judgment filed by the defendants. The defendants claimed in their motions that Public Acts 1985, No. 85-361, which became effective on June 27, 1985, rendered the issues in this case moot. The orders of the Supreme Court granting those motions are identical and read as follows: “[T]he judgment of the Appellate Court is set aside and the matter is remanded to the Appellate Court with direction to affirm the trial *433court’s judgment dismissing the plaintiffs’ appeal.” Pursuant to and in conformity with those orders, the matter is remanded to the trial court with direction to dismiss the plaintiffs’ appeal.